Title: Treasury Department Circular to the Collectors of the Customs, 1 June 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentJune 1. 1791
Sir,
The Bank of Maryland being in operation, and its paper having gone into circulation, it is my desire, that the cash notes (that is those payable in specie on demand) be received by you in discharge of all duties of impost and tonnage, arrising in your district under the laws of the United States, and that you will exchange whatever specie you may at any time have in your hands for those notes. In order to guard you against counterfeits in this instance, I shall request the directors of that Bank to send you the signatures of the President and Cashier, together with a description of the marks of their notes.
You will also remit, from time to time, whatever money may come to your hands, in specie or the notes of the Bank of Maryland, to that Bank, taking duplicate receipts from its cashier for each deposit, specifying that it is on account of the United States, one of which you will transmit to this office, and retain the other yourself. These receipts will discharge you at the Treasury, for what sums you shall remit. It is my wish, that whenever you have a sum amounting to one hundred dollars, over and above what may be requisite for current expences, that you forward it by the first ⟨safe⟩ conveyance to the Bank. Your weekly returns must specify your remittances.
These measures are intended to enable me as far as possible to avail the public of the revenues arising in your state, without drawing the money out of it, by facilitating the negotiation of draughts, for which there is rarely any demand up⟨on⟩ your place.
I am, Sir,   Your obedt Servant
Alexander HamiltonSecy of the Treasury
